Citation Nr: 0032678
Decision Date: 12/14/00	Archive Date: 02/02/01

DOCKET NO. 96-03 615               DATE DEC 14, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUES

1. Entitlement to an effective date earlier than December 24, 1995,
for the award of service connection for post-traumatic stress
disorder.

2. Entitlement to an increased rating for internal derangement of
the left knee with arthritis, currently evaluated as 10 percent
disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1943 to November
1945.

The issue pertaining to the left knee arises from a rating decision
of the Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York dated in October 1995 which continued the 10
percent rating for internal derangement of the left knee with
arthritis. A notice of disagreement was filed that same month and
a Statement of the Case was issued in December 1995. A substantive
appeal was received that same month. In June 1997 and August 1998,
the Board remanded the case to the RO for additional development.

With regard to the issue pertaining to an earlier effective date
for PTSD, it is noted that service connection was granted for PTSD
by rating action of December 1997, effective from December 24,
1995. The date selected by the RO was one year prior to receipt of
the veteran's reopened claim, according to the rating action. In
January 1998, the veteran filed a notice of disagreement with
regard to the effective date assigned. In July 1998, a Supplemental
Statement of the Case was issued on this matter. A timely
substantive appeal was received the following month.

The issue pertaining to the rating to be assigned the left knee is
the subject of the Remand portion of this decision.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The veteran's original claim concerning service connection for
PTSD was associated with the claims file on December 24, 1996; the
first diagnosis of PTSD was subsequent to that date.

2 -

CONCLUSION OF LAW

An effective date prior to December 24, 1995 for the grant of
service connection for PTSD is not warranted. 38 U.S.C.A. 5110(a),
7105(d)(3) (West 1991); 38 C.F.R. 3.400(b)(2)(i), 3.400(q)(1)(ii),
20.302(b) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

As noted above, the veteran had active military service from March
1943 to November 1945. The veteran's DD Form 214 indicates that he
was involved in numerous European campaigns during World War II,
and received, in part, the Purple Heart.

Service medical records reflect, in pertinent part, that in April
1945, the veteran was wounded in action, suffering a mortar shell
wound to his left knee.

During an April 1950 examination for VA purposes, the veteran
appeared anxious and apprehensive and reported having "quite a few
nightmares." Following the examination, the veteran was diagnosed
as having, in pertinent part, psychoneurosis, anxiety state,
moderate.

By an April 1950 rating decision, the RO, in pertinent part, denied
service connection for "psychoneurosis." The veteran was provided
notice of this rating decision in a May 1950 letter, but he did not
initiate a timely appeal. A review of the rating action shows no
discussion of PTSD.

Twice in April 1995, medical records from the VA Hospital in
Batavia, New York, were associated with the claims file. These
records reflect that the veteran sought

3 -

outpatient treatment for situational anxiety in November 1988, and
continued to seek treatment for anxiety several times in 1989.

On December 24, 1996, the veteran filed a statement in which he
asked to be evaluated for PTSD for his combat experience as a
"forward observer" during World War II.

In March 1997, the veteran filed a typewritten statement in which
he detailed his alleged stressor incidents.

In June 1997, the Board remanded the veteran's claim for additional
development.

The claims file indicates that during an August 1997 social survey
examination, he was noted to have symptoms of PTSD.

In September 1997, the veteran underwent a examination for VA
purposes, after which he was diagnosed as having PTSD.

By a December 1997 rating decision, the RO granted service
connection for PTSD, and assigned a 10 percent rating effective
from December 24, 1995. It was noted in the rating decision that
the effective date for the grant of service connection was one year
prior to receipt of the veteran's reopened claim for service
connection for a psychiatric disability.

In January 1998, the veteran filed a statement indicating he was
seeking "retroactive disability compensation from 1950," when he
had first applied for his nervous condition.

In a May 1998 letter, the RO advised the veteran that the earliest
effective date of his grant for PTSD was one year prior to the date
of receipt of his reopened claim, i.e., December 24, 1995.

4 -

In May 1998 the veteran submitted a notice of disagreement
concerning the effective date of the grant of service connection
for PTSD.

In July 1998, a statement of the case was issued which discussed
the veteran's claim concerning service connection for PTSD,
including the justification for the effective date assigned by the
RO.

In August 1998, the Board, in pertinent part, referred the issue of
an earlier effective date for the grant of service connection for
PTSD to the RO for appropriate development.

Additionally in August 1998, the veteran submitted a substantive
appeal which discussed the effective date issue. He first stated
that he had filed a claim concerning service connection for
psychoneurosis in 1950, and asserted that the symptoms of his
psychoneurotic disorder were caused by the same in-service
stressors which subsequently were deemed the cause of his diagnosed
PTSD.

The veteran attached to his- substantive appeal a written statement
from his wife, who detailed the veteran's nightmares and disruptive
behavior which apparently began in 1950, the first year of their
marriage.

The veteran also attached a written statement from his sister, who
described how in 1951, the veteran sought treatment from her
husband, a physician, for psychiatric symptoms. These symptoms
included violent nightmares and headaches, and the veteran
apparently was prescribed medication by his brother-in-law, whom he
sought for treatment once a week between 1951 and 1968.

The veteran attached to his statement a letter from a VA physician
dated in July 1998. In this letter, the VA physician noted that the
veteran was a routine patient at the VAMC and had been followed on
a long-term basis for anxiety neuroses. The veteran reported that
these neuroses developed in the service and dated back to 1945. He
had had flashbacks and terrible dreams relating to service which,
according to the VA physician, were probably a basis for his
neurosis. The veteran

5 -

had stated that these problems strained his marriage for years
following his time the service.

Finally, the veteran attached to his statement the report of an
August 1990 hospitalization for a transient ischemic attack. It was
noted that he had a history of anxiety disorder.

In October 1998, the RO wrote to the veteran and requested his
assistance in obtaining updated medical records. In an October 1998
written statement, the veteran asserted that he had not seen any
physicians other than a VA physician since 1984.

In an October 1998 Supplemental Statement of the Case, the RO
continued to deny an earlier effective date for the grant of
service connection for PTSD.

II. Analysis

A. In General

On November 9, 2000, the President approved the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, (the
Act) which made several amendments to the law governing VA claims.
The Act made several changes to chapter 51 of title 38, United
States Code. It added a new section 5100, which defines "claimant"
as any individual applying for, or submitting a claim for, any VA
benefit. Pub. L. No. 106-475, 2, 114 Stat. at 2096. It transferred
from section 5103(a) to section 5102(b) a provision imposing on VA
a duty to notify a claimant of the evidence necessary to complete
an incomplete application, changing the word "evidence" to
"information." Id. 3(a), at 2096. It revised section 5103 to impose
on VA, upon receipt of a complete or substantially complete
application, a duty to notify the claimant of any information, and
any medical or lay evidence, not already submitted that is
necessary to substantiate the claim. Id. 3(a), at 2096-97. Perhaps
most significantly, it added a new section 5103A, which defines
VA's duty to assist a claimant in obtaining evidence necessary to
substantiate the claim, and

- 6 -

eliminated from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist. Id. 3(a), 4, at 2097-
98. It also revised section 5107(a) to provide only that, except as
otherwise provided, a claimant is responsible for presenting and
supporting a claim. Id. 4, at 2098. The Board finds that the VA has
complied with the requirements of this new law with regard to the
effective date issue, and the case is ripe for adjudication.

B. Claim concerning an earlier effective date for the grant of
service connection for PTSD

The RO, by its December 1997 rating decision, granted service
connection for PTSD and assigned an effective date of December 24,
1995. In essence, the veteran and his representative have argued
that the effective date should be in 1950. However, the veteran's
and his representative's assertions provide no basis for the award
of an earlier effective date for service connection for PTSD. The
applicable criteria clearly provides that the effective date for a
grant of service connection is the day following the date of
separation from active service or the date entitlement arose, if
the claim is received within one year after separation from
service; otherwise, it is the date of receipt of claim, or the date
entitlement arose, whichever is later. 38 U.S.C.A. 5110(a), (b)
(West 1991); 38 C.F.R. 3.400(b)(2)(i) (2000). The veteran has not
asserted, and the evidence does not establish, any claim for
service connection for PTSD within one year after separation from
service. Indeed, a review of the record reveals the veteran first
filed a claim for PTSD on December 24, 1996, over 50 years
following his discharge from active duty, and PTSD was diagnosed at
a later date. Thus, the effective date of the grant of service
connection should be the date of claim or December 24, 1996.

The Board notes that in the RO's December 1997 rating decision, it
referenced the veteran's claim as a "reopened claim for service
connection for a psychiatric disability," and ultimately assigned
an effective date (December 24, 1995) that was one year prior to
the date the veteran filed his claim for PTSD. The Board disagrees
with the RO that the claim for service connection for PTSD was a
reopened claim. As there was no diagnosis of PTSD at the time of
the April 1950 decision, the

- 7 -

veteran's December 1996 claim concerning service connection for
PTSD was a new claim. See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir.
1996) (a claim based on the diagnosis of a new mental disorder,
taken alone or in combination with a prior diagnosis of a related
mental disorder, states a new claim, for the purpose of the Board's
jurisdictional requirements, when the new disorder had not been
diagnosed and considered at the time of a prior NOD).

Even if the claim for PTSD were to be considered a reopened claim,
the applicable criteria provide that the effective date of a
reopened claim is the date of receipt of claim or the date
entitlement arose, whichever is later. 38 U.S.C.A. 7105(d)(3); 38
C.F.R. 20.302. The date of claim was December 24, 1996. A diagnosis
of PTSD was not rendered until subsequent to this date. Thus, the
effective date if one were to consider this a reopened claim would
be December 24, 1996. While the RO inexplicably assigned an
effective date that was one year before the veteran's December 24,
1996 claim for PTSD, the Board's decision is limited to whether an
effective date prior to December 24, 1995 may be granted as opposed
to whether the date granted by the RO was proper. Thus, the RO
decision remains as is. The law and regulations in this case is
dispositive, and the claim concerning an effective date prior to
December 24, 1995, for the grant of service connection for PTSD
must be denied due to a lack of entitlement under the law. See
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board also notes that in July 1997, the VA General
Counsel issued an opinion which held that the addition of PTSD in
the rating schedule was a "liberalizing VA issue" for purposes of
38 C.F.R. 3.114(a). See VAOPGCPREC 26-97. This regulation provides,
in pertinent part, as follows:

Sec. 3.114 Change of law or Department of Veterans Affairs issue.

(a) Effective date of award. Where pension, compensation,
dependency and indemnity compensation ... is awarded or increased
pursuant to a liberalizing

8 -

law, or a liberalizing VA issue approved by the Secretary or by the
Secretary's direction, the effective date of such award or increase
shall be fixed in accordance with the facts found, but shall not be
earlier than the effective date of the act or administrative issue.
Where pension, compensation, dependency and indemnity compensation
... is awarded or increased pursuant to a liberalizing law or VA
issue which became effective on or after the date of its enactment
or issuance, in order for a claimant to be eligible for a
retroactive payment under the provisions of this paragraph the
evidence must show that the claimant met all eligibility criteria
for the liberalized benefit on the effective date of the
liberalizing law or VA issue and that such eligibility existed
continuously from that date to the date of claim or administrative
determination of entitlement. The provisions of this paragraph are
applicable to original and reopened claims as well as claims for
increase. (1) If a claim is reviewed on the initiative of VA within
1 year from the effective date of the law or VA. issue, or at the
request of a claimant received within 1 year from that date,
benefits may be authorized from the effective date of the law or VA
issue. (2) If a claim is reviewed on the initiative of VA more than
1 year after the effective date of the law or VA issue, benefits
may be authorized for a period of 1 year prior to the date of
administrative determination of entitlement. (3) If a claim is
reviewed at the request of the claimant more than 1 year after the
effective date of the law or VA issue, benefits may be authorized
for a period of 1 year prior to the date of receipt of such
request.

- 9 -

(Authority: 38 U.S.C. 1806, 5110(g))

The diagnosis of PTSD was added to the rating schedule, effective
in April 1980. However, an effective date prior to the date of
claim cannot be assigned under 3.114(a), unless the claimant met
all eligibility criteria for the liberalized benefit on April 11,
1980, the effective date of the regulatory amendment adding the
diagnostic code for PTSD, and such eligibility existed continuously
from that date to the date of claim for administrative
determination of entitlement. Id. No evidence is of record which
reflects that the veteran met all eligibility criteria for an award
of service connection for PTSD as of the April 1980 effective date
that PTSD was added to the rating schedule. The veteran had no
valid diagnosis of PTSD related to military service on file at that
time or for many years thereafter. Accordingly, an earlier
effective date based upon the fact that PTSD was added to the
rating schedule in April 1980 is not warranted.

ORDER

Entitlement to an effective date earlier than December 24, 1995 for
the award of service connection for PTSD is denied.

REMAND

In reviewing the evidence in the claims folder, the undersigned
notes that the VA orthopedic examinations are inadequate for rating
purposes in that the requirements of DeLuca v. Brown, 8 Vet. App.
202 (1995) were not properly addressed. In DeLuca, the United
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999) held that
in evaluating a service-connected joint, functional loss due to
pain under 38 C.F.R. 4.40 and functional loss due to weakness,
fatigability, incoordination or pain on movement under 38 C.F.R.
4.45 must be addressed. In addition, the

- 10-

RO's attention is directed to VAOPGCPREC 23-97 (July 1, 1997)
(under certain circumstances, separate ratings may be assigned for
separate manifestations of a knee disability).

Further, the RO's attention is directed to the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (the
Act) which was signed by the President on November 9, 2000. The Act
made several changes to chapter 51 of title 38, United States Code.
In particular, it revised section 5103 to impose on VA, upon
receipt of a complete or substantially complete application, a duty
to notify the claimant of any information, and any medical or lay
evidence, not already submitted that is necessary to substantiate
the claim. Id. 3(a), at 2096-97. Perhaps most significantly, it
added a new section 5103A, which defines VA's duty to assist a
claimant in obtaining evidence necessary to substantiate the claim
and eliminated from section 5107(a) the necessity of submitting a
well-grounded claim to trigger the duty to assist. Id. 3(a), 4, at
2097-98. With regard to the duty to assist, VA must obtain relevant
private and VA medical records and provide the veteran with an
adequate VA examination, where, as in this case, such examination
may substantiate entitlement to the benefit sought.

The veteran's attention is directed to the following regulations.

Sec. 3.655 Failure to report for Department of Veterans Affairs
examination.

(a) General. When entitlement or continued entitlement to a benefit
cannot be established or confirmed without a current VA examination
or reexamination and a claimant, without good cause, fails to
report for such examination, or reexamination, action shall be
taken in accordance with paragraph (b) or (c) of this section as
appropriate. Examples of good cause include, but are not limited
to, the illness or hospitalization of the claimant, death of an
immediate

family member, etc. For purposes of this section, the terms
examination and reexamination include periods of hospital
observation when required by VA. (b) Original or reopened claim, or
claim for increase. When a claimant fails to report for an
examination scheduled in conjunction with an original compensation
claim, the claim shall be rated based on the evidence of record.
When the examination was scheduled in conjunction with any other
original claim, a reopened claim for a benefit which was previously
disallowed, or a claim for increase, the claim shall be denied.

38 C.F.R. 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the following:

1. The RO should contact the veteran and obtain the names and
addresses of all health care providers who treated him for his left
knee disability in recent years. He should also be asked to provide
the date and facility where his reported stress test took place. In
this regard, he noted that the test had to be stopped because of
his knee disability. Thereafter, the RO should obtain legible
copies of all records that have not already been obtained,
including from any VA Medical Center.

2. The RO should comply with the requirements of the new Act
discussed above.

3. Thereafter, the veteran should be afforded an orthopedic
examination to determine the current

- 12 -

severity of the service connected left knee disability.
Notification of the date, time, and place of the examination should
be sent to the veteran. The claims folder must be made available to
the examiner for review prior to the examination. All necessary
diagnostic testing should be done to determine the full extent of
all disability present. All disability should be evaluated in
relation to its history with emphasis on the limitation of activity
and functional loss due to pain imposed by the disability at issue
in light of the whole recorded history.

The orthopedic examiner should indicate as follows: (The answers
should be numbered to correspond to the questions posed.)

I. Indicate whether there are any findings of subluxation,
instability, locking, swelling, or loss of range of motion of the
left knee. Any instability should be described as mild, moderate or
severe.

II. Determine the ranges of motion of the left knee in degrees. The
examiner should indicate whether there is any ankylosis of the left
knee; and, if so, the position in degrees should be given. For VA
purposes, normal flexion is to 140 degrees and normal extension is
to 0 degrees.

III. Determine whether the left knee exhibits weakened movement,
excess fatigability, or incoordination attributable to the service

13 -

connected disability; and, if feasible, these determinations should
be expressed in terms of the additional range of motion loss or
ankylosis (which should be described in degrees) due to any
weakened movement, excess fatigability, or incoordination.

IV. Express an opinion on whether pain could significantly limit
functional ability during flare-ups or when the left knee is used
repeatedly over a period of time. This determination should also,
if feasible, be portrayed in terms of the additional range of
motion loss or ankylosis (express in degrees) due to pain on use or
during flare-ups.

4. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. For further
guidance on the processing of this case in light of the changes in
the law, the RO should refer to VBA Fast Letter 00-87 (November 17,
2000).

5. After completion of the requested development, the RO should
review the veteran's claim on the basis of all the evidence of
record. Consideration should be given to 38 C.F.R. 4.40 and 4.45,
the provisions of

- 14 -

DeLuca and VAOPGCPREC 36-97 (Dec. 12, 1997). In this regard, the RO
should assure that the DeLuca examination is adequate for rating
purposes. If the action taken remains adverse to the veteran, he
and his representative should be furnished a Supplemental Statement
of the Case. Consideration and discussion of 38 C.F.R. 3.655 should
be accomplished if the veteran fails to appear for the scheduled
examination. If the veteran fails to appear for a scheduled
examination, the RO should include verification in the claims file
as to the date the examination was scheduled and the address to
which notification was sent. The veteran and his representative
should then be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1,

15 -

Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.

Iris S. Sherman 
Veterans Law Judge 
Board of Veterans' Appeals

16 -



